McCarthy, J.
This was clearly a casé to submit to the jury upon which théy alone, from the evidence, presented, could determine. . We are satisfied that the 'whole case was fairly submitted and that the jury properly found for the defendant.
Unless it appears that the jury in arriving at their determination did so under prejudice, passion, or malice, their verdict will *836not be disturbed, and particularly so where the case points that it is one clearly for their determination.
" This case was one and we find no error, and, therefore, affirm the judgment, with costs;
Scotchman, J., concurs.
Judgment affirmed, with costs.